United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 5, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60465
                          Summary Calendar


HUSAIN RAFIK KURJI,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 567 258
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Husain Rafik Kurji, a native and citizen of India, petitions

for review of (1) an order from the Board of Immigration Appeals

(BIA) summarily affirming the immigration judge’s (IJ) decision

to deny his application for withholding of removal under the

Immigration and Nationality Act (INA), withholding of removal

under the Convention Against Torture (CAT), and voluntary

departure and (2) an order from the BIA denying his motion to



reconsider.    The IJ determined that Kurji’s testimony was not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60465
                                -2-

credible.

     Kurji argues that the IJ’s adverse credibility finding was

not supported by substantial evidence.    He contends that the IJ

pointed out only one minor inconsistency between his application

and his testimony concerning the location of his cousins’ rapes

and their father’s murder and that he gave a reasonable

explanation of the inconsistency at the hearing.   However, the IJ

provided many cogent reasons for finding that Kurji was not

credible, and those reasons were amply supported by the record.

See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).    As Kurji

concedes, his testimony and application were inconsistent

concerning the location of his cousins’ rapes and their father’s

murder — the application states that the incidents occurred

during a riot in Bombay and Kurji testified that they occurred

during a riot in Surat.   Kurji’s vague explanation that there

were riots in both Bombay and Surat does not account for the

discrepancy.   Furthermore, Kurji’s assertion that this was the

only inconsistency noted by the IJ is incorrect.    The IJ also

correctly determined that the information given by Kurji

concerning how many times he was arrested by police, the dates

and locations of those arrests, and whether he was tortured by

police during those arrests was inconsistent, vague, and

confusing.   Accordingly, the record does not compel a credibility

determination contrary to that of the IJ.    See Lopez De Jesus v.

INS, 312 F.3d 155, 161 (5th Cir. 2002).
                             No. 04-60465
                                  -3-

     Kurji also contends that the IJ did not fully consider his

application for withholding of removal under the CAT.      He asserts

that the IJ should have separated the analysis of his claim under

the CAT from the credibility analysis used to consider his

requests for asylum and withholding of removal under the INA

because “there is a general atmosphere of torture to Islamia

Muslims in India” that the IJ should have considered in making

its CAT determination.   However, because the record does not

support Kurji’s conclusory assertion that there is a general

atmosphere of torture toward Muslims in India, the IJ’s adverse

determination concerning Kurji’s credibility was directly

relevant to the issue whether it was more likely than not that

Kurji would be tortured upon his return to India.       See Efe v.

Ashcroft, 293 F.3d 899, 907-08 (5th Cir. 2002).

     In a related claim, Kurji argues that his application was

not forwarded to the Department of State for an advisory opinion

as is required under 8 C.F.R. § 208.11 and that the IJ failed to

consider country conditions when denying him relief.      However,

the record indicates that Kurji’s application was in fact

forwarded to the Department of State.       Furthermore, the record

contains several reports of country conditions, and Kurji does

not provide any evidence, other than the IJ’s failure to mention

the reports in his decision, indicating that the IJ did not in

fact consider the reports.
                          No. 04-60465
                               -4-

     Kurji also argues that the BIA’s summary affirmance of the

IJ’s decision violated his due process rights.   As Kurji

concedes, this court has upheld the BIA’s summary affirmance

procedure, determining that it does not violate due process.   See

Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

Accordingly, this claim is without merit.

     Kurji’s petitions for review of the BIA’s orders are DENIED.